department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep uniform issue list attention legend company a insurance_company b company c receiver d state m court p order r plan x plan y plan z page dear this is in response to your letter dated date submitted by your authorized representative in which you requested a ruling on behalf of company a concerning sec_401 and sec_4980 of the internal_revenue_code the code the following facts and representations have been submitted company a maintained plans x and y company a is a dissolved corporation in state m having fallen into debt company a gradually shut down its manufacturing operations and laid off its employees from late ge until may company a completely ceased its manufacturing operations on may terminated on january and november respectively in each case a group_annuity_contract to pay all plan benefits was purchased from insurance_company b with company a as the policyholder company a established a qualified_replacement_plan plan z under sec_4980 and of the code received a reversion from the terminating plans and paid the appropriate excise_tax of the employer_reversion under sec_4980 and d i plans x and y were on may a company a in order to secure payment of its business_debts is a not for profit member- executed a_trust mortgage with receiver d receiver d owned trade_association which works with distressed debtor companies to provide business-to-business credit and financial services under the trust mortgage company a transferred all of its non-real property to receiver d as collateral to be sold to pay company a's debts to creditors mortgaged its real_property to receiver d and agreed to sell such real_property on terms agreeable to receiver d and to turn over the sale proceeds to receiver d receiver d was required to distribute to creditors all monies received in essentially the order of priority set forth in the bankruptcy code of state m on november i court p placed company a in receivership under state m law by order r court p appointed receiver d as trustee and receiver of company a to complete the liquidation and distribution of its remaining assets on april hl company a terminated plan z on january a another group_annuity_contract to pay all plan z benefits was purchased from insurance_company b with the trustees of plan z being the policyholder company a received a reversion from the terminating plan and paid the appropriate excise_tax on the reversion under sec_4980 of the code on february a court p entered order r pursuant to order r creditors holding allowed unsecured claims against company a received a pro_rata distribution of approximately percent of the allowed amount of such claims in addition company a was summarily dissolved the receivership proceedings were terminated and the receivership case was closed page effective october insurance_company b converted from a mutual insurance holding_company into a stock company pursuant to a detailed written plan of conversion under the demutualization insurance_company b was merged into its subsidiary company c a publicly-traded holding_company whose common_stock was then distributed to eligible policyholders for compensation in the form of stock in company c or in certain cases cash or policy contract enhancements and all membership interests in insurance_company b were terminated as noted above company a was the policyholder for plans x and y and the trustees of plan z were the policyholder for plan z in february or marchi company c stock was issued as demutualization compensation to the policyholders of plan x plan y and plan z on june zz court p entered order r under which the state receiver case was re-opened and receiver d was re-appointed as trustee and receiver of company a the receiver was established following the demutualization of insurance_company b receiver d was re-appointed as receiver to company a to collect liquidate and distribute company a's direct and indirect interest in company c's stock as possible surplus assets of plan x plan y and plan z receiver d sold the company c stock received on account of the annuity_contracts on december and deposited all of the net_proceeds of each stock sale in the appropriate trust account based on the foregoing you request a ruling that under the circumstances described above the proposed receipt and retention of the demutualization proceeds by company a do not constitute a receipt of plan assets or plan property by an employer so as to so as to effectuate an employer_reversion from a qualified_plan within the meaning of sec_4980 and c of the code sec_4980 of the code provides rules for the tax applicable on the reversion of qualified_plan assets to an employer sec_4980 provides for the imposition of a tax of percent of the amount of any employer_reversion from a qualified_plan sec_4980 provides that the tax under sec_4980 is to be paid_by the employer maintaining the plan sec_4980 provides in general that sec_4980 is applied by substituting percent for percent with respect to any employer_reversion from a qualified_plan unless a the employer establishes or maintains a qualified_replacement_plan or b the plan provides benefit increases meeting the requirements of sec_4980 sec_4980 of the code provides that the term employer_reversion means the amount of cash and the fair_market_value of other_property received directly or indirectly by an employer from the qualified_plan sec_4980 provides page that the term employer_reversion does not include except as provided in regulations any amount distributed to or on behalf of any employee or his beneficiaries if such amount could have been so distributed before termination of such plan without violating any provision of sec_401 plan x and plan y were terminated ina in each case a group_annuity_contract was purchased from insurance_company b to pay plan benefits plan z was established as a qualified_replacement_plan for plan x and plan y in ei company b was placed in receivership and in plan z was terminated group_annuity_contract was purchased from company b to pay all plan benefits and company a received a reversion from the terminating plan and paid all appropriate excise_taxes under sec_4980 of the code a following the termination of plans x y and z and the distribution of assets the mutual_life_insurance_company from which the group annuity_contracts had been purchased company b became a stock insurance_company company c company c stock was received as demutualization compensation to the in policyholders of plan x plan y and plan z receiver d sold the company d stock and deposited all of the net_proceeds in the appropriate trust account it is represented plans x y and z were properly terminated and all obligations and claims under the plan were satisfied prior to the demutualization of insurance_company b since the plan x trust was not in existence at the time of the demutualzation of insurance_company b and all obligations and claims of plan x were satisfied prior to the demutualization such shares cannot be considered assets of plan x plan y or plan z following such distributions no reversion subject_to tax under sec_4980 will occur because company a will not receive any surplus amounts from plan x accordingly with respect to your ruling_request we conclude that the proposed receipt and retention of the demutualization proceeds by company a does not constitute a receipt of plan assets or plan property by an employer so as to effectuate an employer_reversion from a qualified_plan within the meaning of sec_4980 and c of the code please note that whether shares received as part of the demutualization are the property of company a as policy holder under the group_annuity_contract or the annuitants under the group contract is a matter of state or other applicable law not the internal_revenue_code and therefore we express no opinion this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent page this letter original is being sent to your authorized representative in accordance with a power_of_attorney on file in this office lf you have any questions please cal not a toll free number kekeereererererkekeaekek id h_free at rrk keke sincerely yours frances v sloan manager employee_plans technical group enclosures notice of intention to disclose deleted copy of ruling cc
